Citation Nr: 1828094	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-33 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from September 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDING OF FACT

The Veteran's tinnitus is etiologically related to his in-service exposure to hazardous noise. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1111, 1112, 1153, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

For some "chronic diseases," like tinnitus, presumptive service connection is available when the disability is shown as chronic in service (or within the presumptive period following service).  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For a disease to be shown to have been chronic in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  The term chronic disease applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson reports a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  

In Charles v. Principi, 16 Vet. App. 370 (2002) the Court quoted Dorland's Illustrated Medical Dictionary (Dorland's) 1714 (28th ed. 1994) as to the definition of tinnitus. Dorland's defines tinnitus as a noise in the ears, such as ringing, buzzing, roaring, or clicking. Due to the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2014).  A veteran is competent to report exposure to hazardous noise, when symptoms of hearing loss and tinnitus first manifested, and that the symptoms have continued since service.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Analysis

The Veteran reports that he has had tinnitus ever since he was exposed to "acoustic trauma" while in service, at which time the Veteran worked as a Hawk missile mechanic while stationed in Vietnam.  VA has recognized that the Veteran was exposed to noise based on his military occupational specialty (MOS).  

At his 2013 VA medical examination, the Veteran described his tinnitus symptoms as a "high pitched tone" that he has experienced for approximately 30 - 40 years and which continues at the present time.  

The Veteran is competent to report both the onset of his symptoms and a continuity of tinnitus symptoms to the present as tinnitus is a disability that is eminently capable of observation by the person experiencing it, and generally is not capable of objective verification.  See Charles v. Principi, 16 Vet. App. 370 (2002) (noting that, because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it).  The Board therefore finds the Veteran's competent testimony to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Further, one way of substantiating a claim of service connection for tinnitus is by showing that the claimed disability became manifest in service and has persisted since, as established by the testimony in this case.  See 38 C.F.R. § 3.303(b).  

There is nothing of record showing that the Veteran sought treatment for tinnitus while in service or prior to submitting his claim for service connection in September 2011.  This lack of corroborating medical evidence, in part, served as the basis for the VA examiner's negative opinion regarding the nexus between the Veteran's symptoms and his time in service.  However, a lack of corroborating medical evidence cannot serve as a basis for discrediting a Veteran's lay testimony as to his symptoms without some evidence of record to suggest such medical records should exist.  Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

Accordingly, because the competent and credible lay evidence reflects that the Veteran experienced an onset of tinnitus symptoms, described as a "high-pitched tone," proximate to his in-service acoustic trauma and continuing to the present, and because there is no probative medical evidence to the contrary, the Board finds that the evidence is at least in equipoise with regard to the question of whether the Veteran's tinnitus is etiologically related to his military service.  Resolving any remaining reasonable doubt in the Veteran's favor, as required, the Board concludes that all the requirements for establishing service connection are met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
M.C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


